THE ATTORNEY GENERAL HAS RECEIVED YOUR LETTER CONCERNING A SPECIFIC CAMPAIGN CONTRIBUTION TO GOVERNOR WALTERS. WE CANNOT TREAT YOUR LETTER AS A REQUEST FOR A FORMAL OPINION AS WE CANNOT RENDER SUCH AN OPINION WHICH WOULD REQUIRE THE DETERMINATION OF A QUESTION OF FACT.
TO THE EXTENT YOUR QUESTIONS CONCERN INTERNAL TRIBAL AFFAIRS, THIS OFFICE WOULD HAVE NO JURISDICTION OVER SUCH MATTERS. ANY ALLEGATIONS WHICH WOULD CONSTITUTE POTENTIAL FEDERAL OR STATE CRIMINAL VIOLATIONS SHOULD BE DIRECTED TO THE APPROPRIATE U.S. ATTORNEY OR DISTRICT ATTORNEY. IF ANY PARTY HAS KNOWLEDGE OF CAMPAIGN LAW VIOLATIONS, THAT PERSON MAY FILE A COMPLAINT WITH THE OKLAHOMA COUNCIL ON CAMPAIGN COMPLIANCE AND ETHICAL STANDARDS, PURSUANT TO 74 O.S. 4207 (1990).
(THOMAS L. SPENCER)